(Slip Opinion)

Appointment of United States Trade Representative
Were it constitutional, 19 U.S.C. § 2171(b)(4) would prohibit anyone “who has directly
represented, aided, or advised a foreign entity . . . in any trade negotiation, or trade
dispute, with the United States” from being appointed as United States Trade Representative. A nominee’s previous work on two matters involving antidumping or countervailing duty proceedings before administrative agencies would not be disqualifying
under the statute, because neither matter was a “trade negotiation” or, during the time
of his engagement, a “trade dispute[] with the United States.”
March 13, 2017

MEMORANDUM OPINION FOR THE COUNSEL TO THE PRESIDENT *
You have asked for our opinion whether 19 U.S.C. § 2171(b)(4) (Supp.
III 2015), if legally effective, would bar the appointment of Robert E.
Lighthizer as United States Trade Representative. The provision, first
enacted in 1995, 1 states that anyone “who has directly represented, aided,
or advised a foreign entity (as defined by section 207(f )(3) of title 18) in
any trade negotiation, or trade dispute, with the United States may not be
appointed as United States Trade Representative or as a Deputy United
States Trade Representative.” In 1996, we concluded that the provision—
then codified at 19 U.S.C. § 2171(b)(3)—“is an unconstitutional intrusion
on the President’s power of appointment and thus has no legal effect.”
Memorandum for John M. Quinn, Counsel to the President, from Christopher Schroeder, Acting Assistant Attorney General, Office of Legal
Counsel, Re: Appointment of United States Trade Representative at 1

* Editor’s note: A copy of this opinion was provided to the Senate Committee on Finance before Mr. Lighthizer’s March 14, 2017 confirmation hearing. See Nomination of
Robert E. Lighthizer: Hearing Before the S. Comm. on Finance, 115th Cong. 3 (2017).
The Consolidated Appropriations Act, 2017, made the statutory limitation discussed in
this opinion inapplicable to “the first person appointed” as U.S. Trade Representative
after May 5, 2017, “if that person served as” a Deputy U.S. Trade Representative before
the limitation’s 1995 enactment (as Mr. Lighthizer had). Pub. L. No. 115-31, div. B,
§ 541(a), 131 Stat. 135, 229 (2017). Six days later, the Senate provided its advice and
consent to Mr. Lighthizer’s appointment. See 163 Cong. Rec. S2906 (daily ed. May 11,
2017).
1 See Lobbying Disclosure Act of 1995, Pub. L. No. 104-65, § 21(b), 109 Stat. 691,
704–05.

1

Opinions of the Office of Legal Counsel in Volume 41

(July 1, 1996) (“1996 USTR Memorandum”) (citation omitted). 2 President Clinton, however, had stated his intention, “as a matter of practice,
to act in accordance with [the] provision” despite its unconstitutionality.
Statement on Signing the Lobbying Disclosure Act of 1995 (Dec. 19,
1995), 2 Pub. Papers of Pres. William J. Clinton 1907 (1995). We therefore considered whether the provision, if effective, would have barred the
proposed 1996 appointment, and we concluded that it would have. See
1996 USTR Memorandum at 3. Two years later, we addressed whether
the same restriction would have barred the appointment of a Deputy
United States Trade Representative, and we concluded that it would not
have. See Memorandum for Charles F.C. Ruff, Counsel to the President,
from Beth Nolan, Deputy Assistant Attorney General, Office of Legal
Counsel, Re: Appointment of Deputy United States Trade Representative
(June 25, 1998) (“1998 Deputy USTR Memorandum”).
For similar reasons, we now conclude, on the basis of publicly available documents and other information you have provided about selected
matters on which Mr. Lighthizer has worked, that, if section 2171(b)(4)
were legally effective, his work on those matters would not be disqualifying under the statute.
I.
Since 1985, Mr. Lighthizer has been in private practice, primarily handling a variety of international-trade matters on behalf of domestic entities, foreign governments, and other foreign entities. You have asked us to
consider his work on behalf of two clients and to assume that each of
those clients was a “foreign entity” as defined by 18 U.S.C. § 207(f )(3). 3

2

The portions of the 1996 USTR Memorandum addressing the constitutional question
were published as Constitutionality of Statute Governing Appointment of United States
Trade Representative, 20 Op. O.L.C. 279 (1996).
3 As defined by 18 U.S.C. § 207(f )(3), “the term ‘foreign entity’ means the government of a foreign country as defined in section 1(e) of the Foreign Agents Registration
Act of 1938, as amended, or a foreign political party as defined in section 1(f ) of that
Act.” Under the cross-referenced provision, “‘government of a foreign country’ includes
any person or group of persons exercising sovereign de facto or de jure political jurisdiction over any country, other than the United States, or over any part of such country, and
includes any subdivision of any such group and any group or agency to which such

2

Appointment of United States Trade Representative

These matters involved Mr. Lighthizer’s representation of Chinese or
Brazilian entities in antidumping or countervailing duty proceedings
before the Department of Commerce’s International Trade Administration
(“ITA”) or the U.S. International Trade Commission (“ITC”).
As relevant here, an antidumping or countervailing duty proceeding
commences when an “interested party”—such as a company, a trade
or business association, or a union—files a petition with both the ITA and
the ITC contending that a domestic industry is injured or threatened
by imports that are being sold in the United States at less than fair value
or being subsidized by a foreign government. See ITC, Antidumping
and Countervailing Duty Handbook, USITC Pub. 4540, at I-3 (14th ed.
June 2015), available at https://www.usitc.gov/trade_remedy/documents/
handbook.pdf (“ITC Handbook”); see also 19 U.S.C. §§ 1671a(b), 1673a(b),
1677(9). Upon receipt of a petition, the ITA must “notify the government
of any exporting country named in the petition” and, in certain instances,
“provide the government of any exporting country . . . an opportunity for
consultations with respect to the petition.” 19 U.S.C. §§ 1671a(b)(4)(A),
1673a(b)(3)(A). Each agency conducts a preliminary investigation and
renders a preliminary determination, which may be followed by a final
investigation and final determination by each agency. See 19 U.S.C.
§§ 1671–1671h, 1673–1673h; ITC Handbook at II-3 to II-23. The ITA
may impose antidumping or countervailing duties if the following two
conditions are satisfied: (1) the ITA renders a “final determination” that
dumping of goods below fair value has occurred or that an exporting
nation has provided a countervailing subsidy with respect to the goods;
and (2) the ITC renders a “final determination”—in what is referred to as
the “injury phase” of the proceeding—that the importer’s behavior materially injures, threatens to materially injure, or materially retards the
establishment of, an industry in the United States. See 19 U.S.C. §§ 1671–
1671h, 1673–1673h, 1677; ITC Handbook at II-14, II-24 to II-25.
After each agency’s final determination is published, a party to the
proceeding may “contest[] any factual findings or legal conclusions upon
which the determination is based” by commencing a civil action in
the U.S. Court of International Trade. 19 U.S.C. § 1516a(a)(1)–(2); see

sovereign de facto or de jure authority or functions are directly or indirectly delegated.”
22 U.S.C. § 611(e).

3

Opinions of the Office of Legal Counsel in Volume 41

28 U.S.C. § 2631(c). 4 In such an action, the United States is named as
the defendant and is represented by either the Department of Justice or
the ITC. See 28 U.S.C. § 516; 19 U.S.C. § 1333(g); see, e.g., Zhengzhou
Harmoni Spice Co. v. United States, 34 C.I.T. 40, 42 (Ct. Int’l Trade
2010) (observing that, in an action challenging a final administrative
determination of the ITA, “the only necessary parties are the plaintiff []
and the defendant (i.e., Commerce)”); Shandong TTCA Biochemistry Co.
v. United States, 34 C.I.T. 582, 582 (Ct. Int’l Trade 2010) (counsel listing
denoting that, in a challenge to an injury determination by the ITC, the
ITC appeared “for Defendant United States”).
II.
As noted, the matters in question involved antidumping or countervailing duty proceedings before the ITA or ITC. We see no reason to believe
that either matter was a “trade negotiation.” Nor was either, during the
period of Mr. Lighthizer’s engagement, a “trade dispute[] with the United
States” that would make his work disqualifying under section 2171(b)(4).
A.
You have informed us that, between March and November 1991, Mr.
Lighthizer represented the China Chamber of Commerce for Machinery
and Electronics Products by “assisting another partner [at his law firm]
with respect to the injury phase of U.S. antidumping litigation [i.e., an
ITC investigation] regarding certain electric fans from China.” In December 1991, shortly after Mr. Lighthizer’s own involvement ended, the
ITC issued its final determination of material injury to U.S. fan manufacturers. See Certain Electric Fans from the People’s Republic of China,
Inv. No. 731–TA–473, USITC Pub. 2461 (Dec. 1991) (Final).
In 1996, we briefly discussed the meaning of a “trade dispute[] with the
United States” under what was then 19 U.S.C. § 2171(b)(3). We explained
that, “within the ordinary meaning of the statutory language, advice about
dissolving a trade agreement [between the United States and a foreign

4 For goods coming from Canada or Mexico, the administrative determinations of the
ITA and the ITC are subject to review by a “binational panel,” selected by the governments involved. See 19 U.S.C. §§ 1516a(g)(8), 3432(a)(1)(D)–(E).

4

Appointment of United States Trade Representative

country] would concern a ‘trade dispute,’ albeit a dispute that might be
averted.” 1996 USTR Memorandum at 5. But we reserved the question
“whether the statutory bar is triggered by . . . work on countervailing duty
cases . . . in administrative fora.” Id. at 5 n.4. We considered the latter
question in 1998, concluding that while an antidumping or countervailing
duty matter was pending before the ITA, “the dispute was not ‘with’ the
United States, as we interpret that term in the statute.” 1998 Deputy
USTR Memorandum at 2. 5
We reaffirm that reasoning here and confirm that it is equally applicable to work performed during an antidumping or countervailing duty
investigation by the ITC. As we explained in 1998, “[w]e read the word
‘with,’ in this context, as meaning ‘in opposition to’ or ‘against’ the
United States.” 1998 Deputy USTR Memorandum at 2 (citing Webster’s
Third New International Dictionary 2626 (def. 1a) (1993)). That is the
well-settled meaning of the term with when used in the context of a dispute. See 20 Oxford English Dictionary 443 (2d ed. 1989) (def. 2: “Of
conflict, antagonism, dispute, injury, reproof, competition, rivalry, and the
like: In opposition to, adversely to: = AGAINST”). Thus, a foreign entity
is in a trade dispute “with” the United States only if that entity’s position
is in opposition, or adverse, to that of the U.S. Government. 6

5

The nominee at issue in the 1998 Deputy USTR Memorandum disclosed to the
Senate that she had previously worked on behalf of a foreign governmental entity during
an ITA proceeding. See Nominations of Susan G. Esserman, Timothy F. Geithner, Gary
S. Gensler, Edwin M. Truman, & David C. Williams: Hearing Before the S. Comm. on
Finance, 106th Cong. 42 (1999). Although the statutory prohibition was neither modified
nor waived, the Senate gave its advice and consent to her appointment.
6 The plain meaning of the statutory text is reinforced by a structural consideration.
In the same section of the 1995 statute that restricted the range of permissible appointees,
Congress also removed the time limit on the post-employment restriction that forbids a
former U.S. Trade Representative or Deputy U.S. Trade Representative from representing,
aiding, or advising a foreign entity “with the intent to influence a decision of ” an officer
or employee of the United States. 18 U.S.C. 207(f )(1)–(2); see Lobbying Disclosure Act
§ 21(a), 109 Stat. at 704. Congress could have used such a formulation in section 2171 if
it had intended to exclude from the class of Trade Representative appointees not just those
who have opposed a final determination of the ITA or the ITC but also those who have
appeared before those agencies with “the intent to influence” their officers or employees
before such determinations have been made. In comparison, section 2171(b)(4) seems
“designed to reach a narrower category of activities, of a more directly adversarial
nature.” 1998 Deputy USTR Memorandum at 2.

5

Opinions of the Office of Legal Counsel in Volume 41

The kinds of ITA and ITC administrative proceedings at issue here do
not present such circumstances. Although the proceedings are adversarial
in nature, the United States is not one of the adversaries. Instead, when
the agencies conduct their investigations, each one is still deciding, on
behalf of the U.S. Government, whether to side with the petitioners representing domestic industries or with the foreign respondents. Cf. Sys.
Application & Techs., Inc. v. United States, 691 F.3d 1374, 1385 (Fed.
Cir. 2012) (characterizing the ITA’s “role” as that of “a neutral arbiter in
trade disputes”). An antidumping or countervailing duty investigation
may be correctly described as a “trade dispute[] before the agency.” JBF
RAK LLC v. United States, 991 F. Supp. 2d 1343, 1355 (Ct. Int’l Trade
2014), aff’d, 790 F.3d 1358 (Fed. Cir. 2015) (emphasis added). But the
foreign respondent in an investigation initiated at the behest of a petitioner does not have a dispute “with” the agency any more than a party in
a district court proceeding has a dispute “with” the court.
When the ITA and the ITC have rendered their final determinations and
one of the parties seeks judicial review, the nature of the trade dispute
changes. At that point, the agencies cease to be mere adjudicators. Their
final determinations become the position of the United States, which
becomes the defendant, directly adverse to the party challenging the
decision (which may or may not be a foreign respondent). As we explained in 1998, the United States is then “a real party” before a court (or
a binational panel) and may therefore find itself in a trade dispute “with”
a foreign entity challenging the ITA’s or ITC’s determination. See 1998
Deputy USTR Memorandum at 3.
While we recognize that any proceeding before the ITA or ITC has
the potential to become a “trade dispute with the United States,” that
outcome is contingent on the position that the agency, and hence the
United States, ultimately adopts. If the ITA and the ITC find in the foreign entity’s favor, the foreign entity will not be adverse to the United
States. Instead, the domestic petitioner will be the one that has a trade
dispute “with” the United States. Indeed, that is what happened in the
Chinese-fan matter after Mr. Lighthizer’s representation concluded. The
judicial challenge to the ITA’s final determination was filed by “a major
American manufacturer of oscillating and ceiling fans.” Lasko Metal
Prod., Inc. v. United States, 810 F. Supp. 314, 315 (Ct. Int’l Trade 1992),
aff’d, 43 F.3d 1442 (Fed. Cir. 1994). Some Chinese companies—but
6

Appointment of United States Trade Representative

apparently not the China Chamber of Commerce for Machinery and
Electronics Products—intervened as defendants and “support[ed] the
agency’s decision.” Id. at 315, 316. 7
Accordingly, Mr. Lighthizer’s representation of the China Chamber of
Commerce for Machinery and Electronics Products, which ended before
the ITC’s final injury-phase determination, did not occur in a trade dispute with the United States and therefore would not disqualify him from
appointment under section 2171(b)(4).
B.
From October 1985 through February 1986, Mr. Lighthizer represented
the Sugar and Alcohol Institute of Brazil (which was then part of the
Brazilian Ministry of Industry and Commerce) in an effort to achieve a
settlement of antidumping and countervailing duty proceedings. On the
basis of publicly available information and the facts you have provided,
we do not believe that Mr. Lighthizer’s representation of the Institute
would be disqualifying under section 2171(b)(4).
The relevant matters were initiated by petitions filed with the ITA and
the ITC in February 1985. See ITC, Certain Ethyl Alcohol from Brazil,
Inv. Nos. 701–TA–239 and 731–TA–248, USITC Pub. 1678, at 1 (Apr.
1985) (Preliminary). The ITA issued its final determination in February
1986, concluding that fuel ethanol imported from Brazil was being sold
in the United States at less than fair value, and the ITC issued its final
determination in March 1986, finding no injury or threat of injury to an
industry in the United States. See Final Determination of Sales of Fuel
Ethanol from Brazil at Less than Fair Value, 51 Fed. Reg. 5572 (Feb. 14,
1986) (ITA final determination); Certain Ethyl Alcohol from Brazil, Inv.
Nos. 701–TA–239 and 731–TA–248, USITC Pub. 1818 (Mar. 1986)
7

The situation here thus differs from one that led us to conclude that a potential appointee had given advice about a “trade dispute with the United States” when she advised
a foreign government about the legal consequences of terminating its trade agreement
with the United States. 1996 USTR Memorandum at 5. There, it was readily apparent that,
should the foreign government decide to terminate the trade agreement, the termination
would initiate an adversarial relationship—a dispute—with the United States. We indicated that any advice prepared for the purposes of informing the foreign government’s
termination decision was therefore inseparable from the anticipated trade dispute with the
United States.

7

Opinions of the Office of Legal Counsel in Volume 41

(Final). More than two months after Mr. Lighthizer’s last involvement
in these matters, a challenge to the ITA’s determination was filed in the
Court of International Trade. See Internor Trade Inc. v. United States,
10 C.I.T. 472, 472 (Ct. Int’l Trade 1986) (complaint filed on May 20,
1986); see also Internor Trade, Inc. v. United States, 651 F. Supp. 1456
(Ct. Int’l Trade 1986).
The November 1985 representation agreement provided that lawyers
from a different firm would “continue representing the government of
Brazil and the producers in the above mentioned pending antidumping
and countervailing duty cases,” while Mr. Lighthizer’s firm would “assist
them to the extent possible in the defense of such cases.” Skadden, Arps,
Slate, Meagher & Flom, Registration Statement Pursuant to the Foreign
Agents Registration Act of 1938 as Amended, Registration No. 3746, app.
(Dec. 3, 1985). The representation was expected to “involve legal interpretations and advice, the drafting of legal documents and briefs, strategy
sessions, as well as numerous meetings with administration, congressional
and U.S. business interests.” Id. Mr. Lighthizer was named in the agreement and signed it on behalf of the firm. Id. Even assuming that he was
involved in both the ITA and the ITC proceedings, for the reasons set
forth above, his activities—which occurred during the administrative
stage, in which each federal agency was an adjudicator rather than a
party—did not involve a trade dispute “with” the United States.
The registration statement filed by Mr. Lighthizer’s law firm in December 1985 stated more generally that the firm intended to “provide
general legal services related to settlement of disputes between Brazil and
the United States involving the trading of ethanol” and that, in the course
of the engagement, the firm could communicate on behalf of its client
with both Congress and “executive agencies.” Skadden, Arps, Slate,
Meagher & Flom, Exh. B to Registration Statement Pursuant to the
Foreign Agents Registration Act of 1938 as Amended, Registration No.
3746 (Dec. 3, 1985) (emphasis added). Again, insofar as the “disputes”
referred to in the registration statement as objects of potential settlement
were the same disputes that were being litigated before the ITA and the
ITC, we do not believe they qualify as trade disputes “with” the United
States for the purposes of section 2171(b)(4). As explained above, at least
until a party initiates a civil action in the Court of International Trade, any
adversity is between the petitioners and the respondents in the administra8

Appointment of United States Trade Representative

tive proceedings, rather than “with” the United States. Because you have
indicated that the “disputes” referred to in the above-cited materials were
in fact the investigations that were pending before the ITA and the ITC,
we believe that Mr. Lighthizer’s representation in these matters would not
be disqualifying under section 2171(b)(4). 8
III.
On the basis of the information you have provided and our review of
publicly available documents, we conclude that, if 19 U.S.C. § 2171(b)(4)
were legally effective, neither of the matters discussed above would bar
Mr. Lighthizer’s appointment as United States Trade Representative.
CURTIS E. GANNON
Acting Assistant Attorney General
Office of Legal Counsel

8 Because we reach this conclusion, we need not determine whether Mr. Lighthizer was
“directly represent[ing]” the Government of Brazil.

9